DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-2, 4-5, 8-9, 10-13, 15, 17-19, 21, 23-26, and 28 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/US18/29271 filed on 25 Apr. 2018, which claims benefit under 35 USC 119(e) to US provisional application No. 62/491,159 filed on 27 Apr. 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 Feb. 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  a period should be placed at the end of claim 8; and a H should be placed on the appropriate heteroatoms in the structure in claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 ,15, and 23-26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The meaning of the asterisk in the formula of claim 8 is not defined and otherwise not understood.  In one-instance claims 10-13 are canceled and in another instance claims 10-13 are presented; it is not clear if claims 10-13 should be canceled or not.
Claim 15 is dependent to itself.  Claims 23-26 are diagnostic composition claims which are dependent to method of use claim 28.
Claims 18 and 25 recites the limitation "the protein-bound particles" in claims 18 and 25.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 9 recites the broad C12-22 hydrocarbylene, and the claim also recites C12-22 alkylene, -(CH2)12-, -(CH2)14-, etc,  which is the narrower statement of the range/limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carniato et al. (Chem. Eur. J.; published 2010; see attached 892).

	Regarding claims 1-2, Carniato et al. disclose 
    PNG
    media_image1.png
    214
    370
    media_image1.png
    Greyscale
 (see pg. 10728).  This reads on a compound of instant formula (I) A1-X1-X2-A2 wherein A1=CO2H (carboxylic group); A2=Gd-DOTA; X1=propionamide (hydrophobic group); and X2=ethylene diamine (organic group).  Regarding claims 4-5, the MRI contrast agent is a gadoterate and has a molecular weight of about 561.7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1-2, 4-5, 8-9, 10-13, 15, 17, 19, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margerum et al. (WO 95/28967 A1; published 2 Nov. 1995; see attached 892), in view of  Lauffer et al. ( US 4,880,008; issued 14 Nov. 1989; see attached 892).

	Margerum et al. teach contrast agents (see title).  Margerum et al. teach that the macrostructure in the contrast agent of the invention with take the form of a particulate, a liposome, a molecular aggregate, or a high molecular weight molecule (see pg. 5).  Margerum et al. teach compounds of formulae  C-D-E  and C’-E-D-B wherein C is a hydrophilic metal chelate containing moiety, D is an oponization inhibiting linker, and E is a hydrophobic moiety (see pg. 6).  Margerum et al. teach that in general most known methods of coupling chelates to macromolecule, such as proteins may be used for chelate attachment (see pg. 13).  Margerum et al. teach C10-20 alkyl groups as lipophilic groups (see pg. 14).  Margerum et al. teach that a third macrostructure mentioned above includes as a backbone structure a macromolecule such as an oligomeric, polymeric or dendrimeric polychelant as described in WO-90/12050 (see pg. 5).  For chelants, eg. macromolecules, with pendant carboxylate, including DOTA, one of the carboxylates can react with an entity which can react with a primary amine of the backbone polymer (see pgs. 18, 21, and 28).  Margerum et al. teach 1,4,7-tri(carboxymethyl)-10-(N-(2-aminoethyl)amido-methyl)-1,4,5,10-tetraazacyclododecane-N-hemisuccinamide 
    PNG
    media_image2.png
    225
    440
    media_image2.png
    Greyscale
 and its Gd(III) complex (see pg. 44).  Margerum et al. teach that the compositions may be formulated for administration using physiologically acceptable 
	Margerum et al. do not disclose an X1 selected from C12-22 hydrocarbyl or the compound 
    PNG
    media_image3.png
    164
    359
    media_image3.png
    Greyscale
.  Margerum et al. do not teach a composition further comprising a protein wherein the protein is HSA.  Margerum et al. do not disclose the claimed method of diagnosing cancer.
   	However, Margerum et al. teach a lipophilic moiety, e.g. a long chain or aryl group, wherein the lipophilic moiety is a long chain C12-C20 alkyl group or aryl group.  
	 Lauffer et al. teach vivo enhancement of NMR relaxivity (see title).  Lauffer et al. teach a method of decreasing the relaxation times of water protons.  The method involves administering to a human patient an NMR contrast agent containing a paramagnetic metal ion complexed with a chelating substance, the contrast agent being capable of binding non-covalently and non-immunologically to a component of the tissue, and as a result of such binding is capable of enhancing the relaxivity of the water protons by a factor of at least 2, compared to the relaxivity induced in such water protons by the paramagnetic substance alone free in solution, and subjecting the patient to MRI imaging.  The agents allow visualization of hepatocarcinoma or metstatic tumors of the liver (see col. 1).  Lauffer et al. teach that agents which have protein binding properties can bind not only to intracellular proteins but also to serum protein such as HAS.  This provides binding selective enhancement of intravasculature structures or patterns on NMR images, permitting diagnosis of BBB disruptions caused by stroke and brain tumors (see col. 2).  Lauffer et al. teach that protein binding is promoted by incorporation of hydrophobic 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Margerum et al. (1,4,7-tri(carboxymethyl)-10-(N-(2-aminoethyl)amido-methyl)-1,4,5,10-tetraazacyclododecane-N-hemisuccinamide gadolinium (III)) by non-covalently associating the composition to human serum albumin protein as taught by Lauffer et al. et al. because it would advantageously provide selective enhancement of intravascular structures with advantageous enhanced relaxivity thereby permitting diagnosis of stroke, tumors and permit blood flow imaging.  It would have been obvious to a person of ordinary skill in the art to modify the method of Margerum et al. (method of MR imaging) by further administering the composition made obvious by Margerum et al. and Lauffer et al. to a subject and imaging the compound in the vasculature of the subject because it would advantageously enable diagnosis of tumors and/or permit blood flow imaging.  The length of the hydrophobic group X1 is a result effective variable that a person of ordinary skill would have been motivated to optimize at time of invention in order to optimize hydrophobic binding to HSA.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at an the hydrophobic group in claim 10 and octadecanedioic homolog group through routine experimentation in order to arrive at the optimal lipophilcity.  The binding constant of the non-covalent association is a result effective variable that a person of ordinary skill in the art would 5 M-1 in order to achieve optimal loading of the contrast agent onto HSA.   The percent by weight of the compounds in the composition bound to proteins is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill would have arrived at least 99% by weight through experimentation in order to achieve optimal relaxivity enhancement of the contrast agent in the composition.

Claims 1-2, 4-5, 8-13, 15, 17-19, 21, 23-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margerum et al. (WO 95/28967 A1; published 2 Nov. 1995; see attached 892), in view of  Lauffer et al. ( US 4,880,008; issued 14 Nov. 1989; see attached 892), in further view of Sheng et al. (ACSNano; published 2 Dec. 2014; see attached 892).

  	Margerum et al. teach as discussed above.
	Margerum et al. do not further teach that at least 99% by weight the protein bound particles have a radius of no greater than 4 nm as measured by dynamic light scattering.
	Lauffer et al. teach as discussed above.
	Sheng et al. teach smart human serum albumin-indocyanine green nanoparticles generated by programmed assembly for dual-modal imaging guided cancer synergistic phototherapy (see title).  Sheng et al. teach that smart HAS-ICG NPs have some unique advantages (see pg. 12312, col. 1).  Sheng et al. teach the size distribution of HAS-ICG nanoparticles (see Fig. 2(c)).  Sheng et al. teach dynamic light scattering (see pg. 12319).  Sheng et al. teach that when GSH (50 mM) was added into HSA-ICG NPs, the average hydrodyanamic diameter was decreased to 8.0±0.6 nm, which indicated that the prepared HSA-ICG NPs had excellent reductive sensitivity (see pg. 12313, col. 1).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN R. DONOHUE/
Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618